Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed August 4, 2020.

Claims 1-23 are pending.

The abstract of the disclosure is objected to because the grammar must be corrected for the first two sentences  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “improved” in claim 1 is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “improved”.

The term “mostly” in claims 1 and 18 is a relative term which renders the claim indefinite. The term “mostly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “mostly”.

The term “current parameters” in claim 1 is a relative term which renders the claim indefinite. The term “current parameters” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “current parameters”.

The term “highest room temperature experienced year round” in claim 4 is a relative term which renders the claim indefinite. The term “highest room temperature experienced year round” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “highest room temperature experienced year round” as this would vary based on geographical location and climate.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “chemicals” and the claim also recites “including wetting agents” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is unclear if any chemicals can be reduced or if wetting agents are present and reduced or chemicals and wetting agents are both reduced.

The term “reducing” in claims 7,10 and 18 is a relative term which renders the claim indefinite. The term “reducing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “reducing” as it has not been stated what value this is reduced from. 

The term “reduced” in claims 8 and 11 is a relative term which renders the claim indefinite. The term “reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “reduced” as it has not been stated what value this is reduced from. 

The term “desired”, “more accurately” and  in claim 12 is a relative term which renders the claim indefinite. The term “desired”, “more accurately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “desired”, “more accurately” as it has not been stated what value this is reduced  from or more accurate than. 

The term “limiting the scour to reduce an area that the dye can effectively penetrate” in claims 17 and 18 is a relative term which renders the claim indefinite. The term “limiting the scour to reduce an area that the dye can effectively penetrate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “limiting the scour to reduce an area that the dye can effectively penetrate”.

The term “increasing a nip pressure to limit a penetration” in claim 18 is a relative term which renders the claim indefinite. The term “increasing a nip pressure to limit a penetration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “increasing a nip pressure to limit a penetration” as there is no reference on what value it is increased from.

The terms “more uniform” and “standard dyes” in claim 19 are relative terms which renders the claim indefinite. The terms ““more uniform” and “standard dyes” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “more uniform” and “standard dyes”.

The terms “similar penetration and oxidized fixation”, “more closely follows” and “given” in claim 20 are relative terms which renders the claim indefinite. The terms “similar penetration and oxidized fixation”, “more closely follows” and “given” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “similar penetration and oxidized fixation” , “more closely follows” and “given”.

Claim  22 contains the trademark/trade name CleanKore.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a chemical; and, accordingly, the identification/description is indefinite.

The term “normal practices” in claim 23 is a relative terms which renders the claim indefinite. The term “normal practices” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear as to what defines or encompasses “normal practices”.

Claims 2-22 are also rejected for being dependent upon the claims cited above and inheriting the same deficiencies.

The claims could not be examined for prior art as the examiner does not known how to interpret the critical limitations of “limiting scouring parameters to at least 10% below current parameters”, reducing and increasing parameters from an undefined starting point and “normal practices”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761